Citation Nr: 0830832	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim for service 
connection for diabetes mellitus, type II.


FINDING OF FACT

There is no competent medical evidence to show that the 
veteran's diabetes mellitus, type II either began during 
service or manifested to a compensable degree within one year 
of service.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2004.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and a VA examination report from August 2007.  
Additionally, the claims file contains the veteran's 
statements in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Accordingly, the Board will 
proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, service connection for organic diseases of the 
nervous system, such as diabetes mellitus, type II, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§3.307(a)(3), 3.309(a) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran contends that he has diabetes mellitus, type II 
as a result of his active military service.  (See letter from 
veteran, July 2007.)  Specifically, although he was diagnosed 
with diabetes mellitus, type II during service, the veteran 
claims that his doctor believes that, due to high glucose 
levels during service, "it is reasonable to conclude that ... 
treatment was surely needed before I retired from the 
military."  The veteran appears to be twofold.  First, he 
argues that the elevated glucose readings in service 
represented the actual onset of diabetes at that time.  
Alternatively, he argues that, even if diabetes did not 
manifest, the doctors should have identified that he was 
glucose intolerant at that time, and that their failure to 
identify or treat that problem contributed to the later onset 
of diabetes.

In this regard, the Board notes that the veteran served in 
the United States Army between March 1981 and October 1996.  
His January 1981 service enlistment examination reveals no 
history or diagnosis of diabetes mellitus, type II, and his 
service treatment records between March 1981 and October 1996 
are void of any evidence pertaining to a diagnosis of or 
medical care for that condition.  

During service, the veteran underwent multiple physical 
examinations.  (See, medical reports dated October 6, 1981, 
September 21, 1983, September 10, 1985, August 5, 1989, June 
29, 1993 and March 21, 1995.)  None of these records indicate 
a diagnosis of diabetes mellitus, or that the veteran had 
sugar or albumin in his urine.  Id.  He also underwent 
multiple medical screenings where blood tests were performed.  
(See, reports dated September 24, 1986, August 7, 1989, 
August 14, 1989, June 29, 1993, August 27, 1993, March 21, 
1995 and April 5, 1995.)  Although abnormal results were 
indicated during the August 1989 screening, and the veteran 
was not cleared for the Army's physical fitness and testing 
program, this was a cardiovascular screening and related only 
to his cardiovascular risk.

Following active service, the evidence of record indicates 
that the veteran neither sought nor received medical 
treatment for diabetes mellitus until approximately March 
2001, more than four years post-service, when he received a 
diagnosis of diabetes mellitus, type II.  (See treatment 
notes of Dr. David E. Fisher, March - April 2001.)

In April 2004, the veteran applied for service connection for 
diabetes mellitus, type II.  Based on his service treatment 
records, which did not reveal a diagnosis of the condition 
during active service, the veteran's claim was denied in 
November 2004.

In May 2005, the RO received a letter from Dr. Fisher dated 
April 2005, in which he stated that a review of the veteran's 
records demonstrated elevated blood sugar levels dating back 
to at least 1993.  Dr. Fisher concluded that "the patient 
had the beginning symptomatology of type II diabetes with an 
increasingly abnormal blood sugar.  It is more likely than 
not that his diabetes dates back to that time."  (See 
Dr. Fisher's letter, April 2005.)  

However, in August 2007, the veteran underwent a VA medical 
examination during which a contrary conclusion was reached.  
The VA examiner reviewed the veteran's entire claims file and 
noted his blood glucose levels at each of the screening tests 
in his service treatment records between September 1986 and 
April 1995.  First, the examiner noted that the criteria for 
a diagnosis of diabetes mellitus, type II is two (2) fasting 
blood glucose levels greater than 126 mg.  The veteran's 
service treatment records contain seven blood glucose 
readings.  None of the results indicate a glucose level above 
126 mg., and only one indicated a level of exactly 126 mg..  
(See VA examination report, August 2007; North West 
Laboratories report, August 7, 1989.)  

Based on that information, the examiner acknowledged that 
while the veteran was noted to have several instances of 
"impaired" fasting glucose (a level between 100 to 125 
mg.), but found that he did not meet the criteria for a 
diagnosis of diabetes mellitus, type II during his military 
service.  She further opined that the veteran did not develop 
diabetes until five years after service.  The examiner 
therefore concluded that it is less likely as not that the 
veteran's diabetes mellitus, type II began while on active 
duty service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the veteran's claims folder, 
including service medical records that were found to be 
negative for evidence of diabetes mellitus, type II.  In 
rendering this opinion, she specifically relied on the 
absence of evidence of the condition during service, and she 
provided a thorough rationale that included an explanation as 
to the criteria for diagnosing diabetes mellitus.  In 
contrast, Dr. Fisher provided a much less detailed rationale 
than the VA examiner as to the basis for finding that in-
service glucose readings represented the onset of diabetes 
mellitus.  Thus, the Board finds his opinion to be less 
probative.

The Board is cognizant that the VA examiner addressed the 
matter of the onset of diabetes in service, but did not 
address the veteran's theory that the failure of military 
doctors to identify and treat glucose intolerance in service 
caused or contributed to the development of diabetes.  
However, the Board notes that the veteran is not competent to 
offer such an opinion, which requires medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, there is no other medical evidence to support 
his assertion that treatment in service was called for and 
should have been undertaken.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
discussed the extent to which a medical opinion on etiology 
must address multiple theories of entitlement, finding that 
this is a determination that must be made on a case-by-case 
basis depending on the appellant's contentions and what 
theories may or may not be raised by the evidence of record.  
The Court in Robinson observed that the duty to provide a 
medical examination as to whether a particular theory of 
service connection has merit is explicitly limited to 
situations where there is already some evidence in the record 
of a current disability and some evidence that indicates that 
the disability may be associated with the claimant's military 
service.  38 U.S.C. § 5103A(d)(2)(B).  The Court determined 
that, had Congress had wanted the Secretary to automatically 
provide an examination on all possible theories, § 5103A 
would not read the way it does.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the 
low threshold necessary to trigger the duty to assist, see 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any 
failure to discuss the theory is not prejudicial.   

In this case, a medical opinion was obtained addressing the 
theory put forth by Dr. Fisher that the veteran's diabetes 
had its onset in service.  Although that medical opinion did 
not address the veteran's allegation of negligence in failing 
to identify and treat glucose intolerance, the Board notes 
that there is no competent evidence to support that 
assertion; thus, the evidence is insufficient to reach the 
low threshold necessary to trigger the duty to assist, and 
the failure of the examiner to discuss the theory is not 
prejudicial.  As noted, offering such an opinion is outside 
the competence of a lay individual.  See Espiritu, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
diabetes mellitus, type II.  In essence, the preponderance of 
the evidence shows that his disability did not manifest 
during service or within one year of separation, or that it 
is otherwise related to service.  Therefore the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, and the claim is denied.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


